Title: To James Madison from Thomas Jefferson, 6 November 1809
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello Nov. 6. 09.
Yours of Oct. 30. came to hand last night. Capt Coles passed this place on the 31st. to Washington. I gave a copy of the paper you desire to Thomas Monroe for his government; and, through him, another to Mayor Brent, that the city magistracy might understand what I considered as the limits separating our rights & duties. Capt Coles can borrow either of these probably for copying. Should they be lost, on my return from Bedford, for which place I set out tomorrow, I will send you mine to be copied.
On the 3d. & 4th. we had a fall of 3. I. rain, more than had fallen in the 3. months following the 14th. of July. This morning the thermometer is at 33½°. A few spiculae of white frost are visible here; but I expect it is severe in the neighborhood, & that there is ice. I recieved a note from the Chevalr. de Onis which I answered. Perhaps he may make this the occasion of expressing his mind inofficially to me. Affectionately yours
Th: Jefferson
